[Cite as State v. Desarro, 2020-Ohio-6815.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                          STATE OF OHIO,

                                              Plaintiff-Appellee,

                                                      v.

                                      JOSEPH DESARRO, II,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 19 CO 0042


                                  Criminal Appeal from the
                  East Liverpool Municipal Court of Columbiana County, Ohio
                                    Case No. 19CRB539

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                            JUDGMENT:
                                       Reversed and Remanded



Atty. Robert Herron, Prosecutor and Atty. Don Humphrey Jr., Assistant Prosecutor,
Columbiana County Courthouse, 105 South Market Street, 3rd Floor, Lisbon, Ohio 44432,
for Plaintiff-Appellee and
                                                                                        –2–


Atty. Charles Amato, Amato Law Office, L.P.A., 420 Broadway Avenue, Wellsville, Ohio
43968, and Atty. Joseph Phillips, Phillips Law, 1719 Crooks Road, Suite 4, Royal Oak,
Michigan 48067, for Defendant-Appellant.

                                          Dated:
                                     December 16, 2020

Donofrio, J.

       {¶1}     Defendant-appellant, Joseph DeSarro, II, appeals from an East Liverpool
Municipal Court judgment denying his motion to suppress evidence.
       {¶2}     On March 29, 2019, East Liverpool Police Department Patrolman
Christopher Green decided to conduct surveillance on a property (904 Avondale) due to
his allegations that the department had received numerous complaints of drug activity at
the location.
       {¶3}     Upon arrival at the property, Ptl. Green and his partner parked their cruiser
directly behind 904 Avondale. (Tr. 9). Ptl. Green then walked through the backyard of
the property, noticing a door and a window located on the south side of the property. (Tr.
9). The window was partially obstructed by the kitchen refrigerator and a curtain. (Tr.
13).   Ptl. Green began conducting surveillance through the window, between the
obstruction of the refrigerator and the curtain. (Tr. 13). Ptl. Green observed two male
individuals, one of which was appellant, inside of the residence. (Tr. 13).       Ptl. Green
noticed appellant brushing his teeth and saw a firearm in the waistband of appellant’s
pants. (Tr. 58). At this point, Ptl. Green decided to pull out his cellphone and videotape
what he was observing. (Tr. 59). Ptl. Green then called for backup, which arrived and
surrounded the property. (Tr. 37).
       {¶4}     Through dispatch, Ptl. Green learned that appellant was a convicted felon.
(Tr. 37). Ptl. Green and the other officers at the scene attempted to make contact with
the individuals inside of the residence by knocking on the front and side doors and were
denied entry into the home. (Tr. 17). Appellant denied any wrongdoing and said he would
not open the door. (Tr. 17). At this point appellant was running from window to window
of the home, in a taunting manner, continuously telling officers that there was nothing
illegal going on and that they could not come in. (Tr. 18). This went on for several
minutes. (Tr. 18). After they were denied entry, they contacted the Columbiana County



Case No. 19 CO 0042
                                                                                        –3–


Prosecutor’s Office regarding the situation. (Tr. 19). No prosecutor was available at the
time. (Tr. 19). At this point, the officers forced their way into the home by kicking down
the door and they placed both individuals under arrest. (Tr. 19). Ptl. Green searched
appellant’s person and discovered marijuana and brass knuckles. (Tr. 20). The officers
on the scene then obtained a search warrant and searched the entire residence. (Tr. 20).
          {¶5}   Appellant was then arrested and charged with obstructing official business,
in violation of R.C. 2921.31 and possession of marijuana, in violation of City of East
Liverpool Ordinance 513.03.
          {¶6}   On April 1, 2019, appellant pleaded not guilty to both charges and
subsequently filed a motion to suppress evidence. After briefing from both sides, and a
suppression hearing, the trial court denied the motion to suppress on September 3, 2019.
On October 2, 2019, appellant pleaded no contest to the charges and was sentenced that
same day to 30 days in jail and a driver’s license suspension of 180 days. Appellant
timely filed his notice of appeal on October 11, 2019.
          {¶7}   Appellant now raises a single assignment of error. His assignment of error
states:

          THE TRIAL COURT ABUSED IT’S[sic] DISCRETION BY DENYING
          APPELLANT’S JUNE 13, 2019 MOTION TO SUPPRESS EVIDENCE.

          {¶8}    Here, appellant argues that his constitutional rights were violated by the
search and seizure of evidence. He argues that there were no exigent circumstances
that would have permitted the search and seizure.              He posits that due to the
unconstitutional search the trial court should have granted his motion to suppress.
Plaintiff-appellee, the State of Ohio, argues the opposite. The state believes that due to
the weapon seen an exigent circumstance existed to authorize the search and seizure.
          {¶9}   Our standard of review with respect to a motion to suppress is first limited
to determining whether the trial court's findings are supported by competent, credible
evidence. State v. Winand, 116 Ohio App.3d 286, 288, 688 N.E.2d 9 (7th Dist.1996),
citing Tallmadge v. McCoy, 96 Ohio App.3d 604, 608, 645 N.E.2d 802 (9th Dist.1994).
Such a standard of review is appropriate as, “[i]n a hearing on a motion to suppress
evidence, the trial court assumes the role of trier of fact and is in the best position to


Case No. 19 CO 0042
                                                                                          –4–


resolve questions of fact and evaluate the credibility of witnesses.” State v. Venham, 96
Ohio App.3d 649, 653, 645 N.E.2d 831 (4th Dist.1994). An appellate court accepts the
trial court's factual findings and relies upon the trial court's ability to assess the witness's
credibility, but independently determines, without deference to the trial court, whether the
trial court applied the appropriate legal standard. State v. Rice, 129 Ohio App.3d 91, 94,
717 N.E.2d 351 (7th Dist.1998). A trial court's decision on a motion to suppress will not
be disturbed when it is supported by substantial credible evidence. Id. In addition, this
court is to decide whether exigent circumstances existed on a case by case basis. State
v. DeFiore, 64 Ohio App.2d 115, 119, 411 N.E.2d 837 (1979).
       {¶10} Here, the evidence that the trial court used to determine that exigent
circumstances existed was the gun in appellant’s possession. The evidence was not
competent and credible for two reasons. First, the officer had no reason to be on the
curtilage. The officers were walking around the property peering in windows without
exigent circumstances. Second, the officers were only aware that the appellant was a
convicted felon, not that appellant was a felon under disability.
       {¶11} The Fourth Amendment provides: “The right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and seizures,
shall not be violated, and no Warrants shall issue, but upon probable cause, supported
by Oath or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized.”
       {¶12} The modern theory of search and seizure law is that the Fourth Amendment
serves to protect the individual's subjective expectation of privacy that society is prepared
to accept as “reasonable.” Rakas v. Illinois, 439 U.S. 128, 143–144, 99 S.Ct. 421, 58
L.Ed.2d 387 (1978); Katz v. United States, 389 U.S. 347, 360–361, 88 S.Ct. 507, 19
L.Ed.2d 576 (1967), (Harlan, J., concurring). One implication of this theory is that law
enforcement officers do not infringe upon any constitutionally protected interest when they
intrude upon a place where an individual does not have a reasonable expectation of
privacy. In those situations, it is said that no “search” has occurred within the meaning of
the Fourth Amendment, and evidence obtained thereafter need not be suppressed. See
Illinois v. Andreas, 463 U.S. 765, 771, 103 S.Ct. 3319, 77 L.Ed.2d 1003 (1983).




Case No. 19 CO 0042
                                                                                       –5–


         {¶13} “[T]he application of the Fourth Amendment depends on whether the
person invoking its protection can claim a ‘justifiable,’ a ‘reasonable,’ or a ‘legitimate
expectation of privacy’ that has been invaded by government action.” Smith v. Maryland,
442 U.S. 735, 740, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979). The United States Supreme
Court has subsequently adopted the test of justifiable expectation of privacy set forth in
Justice Harlan's concurrence in Katz. See Smith, supra; Hudson v. Palmer, 468 U.S.
517, 525, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
         {¶14} The Katz analysis consists of two separate inquiries. The first is whether
the individual, by his conduct, has exhibited an actual, subjective expectation of privacy.
Katz, 389 U.S. at 361. In the words of the Katz majority, the individual must show that he
“seeks to preserve [something] as private.” Id. at 351. The second question is whether
the individual's subjective expectation of privacy is one that society is prepared to
recognize as “reasonable” or is “‘justifiable’ under the circumstances.” Smith v. Maryland,
supra.
         {¶15} Here, appellant had an actual, subjective expectation of privacy that society
recognizes as reasonable. Curtilage is the area “to which extends the intimate activity
associated with the ‘sanctity of a man's home and the privacies of life.’” Oliver v. United
States, 466 U.S. 170, 180, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984), quoting Boyd v. United
States, 116 U.S. 616, 630, 6 S.Ct. 524, 532, 29 L.Ed. 746 (1886). It is the area “so
intimately tied to the home itself that it should be placed under the home's ‘umbrella’ of
Fourth Amendment protection.” United States v. Dunn, 480 U.S. 294, 301, 107 S.Ct.
1134, 94 L.Ed.2d 326 (1987).
         {¶16} The following factors are “useful analytical tools” to assist in determining
whether a certain space is considered part of the home's curtilage: (1) the proximity of
the area to the home; (2) whether the area is included within an enclosure surrounding
the home; (3) the nature of the uses to which the area is put; and (4) the steps taken to
protect the area from observation by passersby.          Id.   It has been stated that the
boundaries of curtilage are generally clearly marked. Florida v. Jardines, 569 U.S. 1, 7,
133 S.Ct. 1409, 185 L.Ed.2d 495 (2013).
         {¶17} Here, the area in question was immediately adjacent to the home and
appellant took actual steps to protect the area from observation by passersby. The



Case No. 19 CO 0042
                                                                                        –6–


curtains and refrigerator were placed in a way to prevent others from peering into the
home. The area outside the home, next to the window was therefore curtilage for
purposes of the Fourth Amendment analysis. But even if an area is curtilage, it does not
render the officer’s presence per se invalid. State v. Albright, 7th Dist. Mahoning No. 14-
MA-0165, 2016-Ohio-7037, ¶ 28.
       {¶18} “A police officer conducting an investigation may enter the areas of the
curtilage which are impliedly open to use by the public.” Id. citing Jardines at 6-7. Here,
the area was no more open to the public than if a “Peeping Tom” were pressing their nose
against the window. The officer had no reason to be so close to the house without a
warrant and in doing so invaded appellant’s reasonable expectation of privacy.
       {¶19} In comparison, appellant points this court to a Sixth Circuit decision that
held that no exigent circumstances existed when the police noted the mere presence of
a gun in a house without “any threats from the defendant or information on the defendant’s
criminal history or reputation for violence.” United States v. Bates, 84 F.3d 790, 796 (6h
Cir. 1996).
       {¶20} In Bates, the appellant challenged a no-knock entry by claiming that no
exigent circumstances existed to justify the entry. In Bates, the officers were conducting
video surveillance and observed the appellant carrying a large cardboard box, which the
officers suspected contained cocaine. Id. at 792. Boddie, an informant, had told the
officers that the boxes contained cocaine and that he had seen a firearm in the apartment.
Id. Based upon this information the officers conducted a no-knock entry to the premises,
some entering through breaking down the front door, others entering by climbing up a
ladder to the back window. Id. at 793. After entering, officers located cocaine and a
firearm. Id.
       {¶21} The case at hand is quite similar. The officers in the present case also had
no indication of appellant’s propensity for violence or any indication that appellant was
going to use the firearm in an offending manner. The officers had no indication that
appellant was a felon under disability, only that he was a felon. Not all felonies carry with
them a disability. See R.C. 2923.13(A)(2)(3). The code specifically sets out that the
disability only applies to felonies of violence or drug offenses. R.C. 2923.13(A)(2)(3).
Without further information, the officers could not have been aware of what specific



Case No. 19 CO 0042
                                                                                      –7–


felonies appellant was convicted of. In other words, the officers could not tell, simply by
looking at appellant, whether he was a violent offender or had convictions for drug crimes.
Individuals are allowed to possess firearms within their own home, even while brushing
their teeth. This defeats the state’s argument that exigent circumstances existed.
       {¶22} Because the officers were not faced with exigent circumstances, they had
no basis on which to enter the home. In addition, the officers had no indication that
appellant was a felon under disability, only that he was a felon. Based on the foregoing,
the trial court should have granted appellant’s motion to suppress.
       {¶23} Accordingly, appellant’s sole assignment of error has merit and is
sustained.
       {¶24} For the reasons stated above, the trial court’s judgment is hereby reversed.
The matter is remanded to the trial court with instructions to grant the motion to suppress
and for further proceedings pursuant to law and consistent with this opinion.




Robb, J., concurs.
D’Apolito, J., concurs.




Case No. 19 CO 0042
[Cite as State v. Desarro, 2020-Ohio-6815.]




        For the reasons stated in the Opinion rendered herein, the sole assignment of error
is sustained and it is the final judgment and order of this Court that the judgment of the
East Liverpool Municipal Court of Columbiana County, Ohio, is reversed. We hereby
remand this matter to the trial court with instructions to grant the motion to suppress and
for further proceedings according to law and consistent with this Court’s Opinion. Costs
to be taxed against the Appellee.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.